Opening of the sitting
(The sitting was opened at 10.00 a.m.)
Mr President, I do not wish to hold up the proceedings, but I and others tabled a text for a written declaration concerning the fact that the Bureau of this Parliament had reversed its decision to introduce a total ban on smoking in the European Parliament.
I have received communications from the services and now from the President stating that a written declaration on an internal matter of the Parliament is not within the rules. However, if you look at the Rules of Procedure it is very clear that a written declaration may concern any matter within the field of responsibilities of the European Union, which clearly this is. Could I therefore ask through you that the President refer the matter of interpreting the rules on this point to the committee that is responsible for interpreting the rules, namely the Committee on Constitutional Affairs?
Yes, we will proceed like that, Mr Corbett. Any recommendation you make concerning the Rules should be listened to very carefully! Therefore, we will proceed as you say.